DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 7/20/2021, is acknowledged.

3.  Claims  1-18  are pending and under examination.

4. Claims 3, 4 6 are objected to for the following reasons:

(i) The use of pronoun “its” in claim 3 is objected to because the claim should be clear what the pronoun refers to.

(ii) There are two “and” in the listing of Markush species. 

(iii) There is inconsistence in language of Markush species in claims 4 and 6, claim 4 used “and” before listing the last species, while claim 6 uses “or” in before the last species. Consistency is required.

5.  Applicant’s IDS, filed 6/21/2021, 12/28/2021 and 05/18/2022, is acknowledged. 

  
6. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.  Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A)  Claims 2, 6 and 8  are indefinite in the recitation of "VX15/2503, D2517, D2585, and Mab 67" and “VX15/2503, D2517, or Mab 67” because its characteristics are not known.  The use of "VX15/2503, D2517, D2585, and Mab 67" and “VX15/2503, D2517, or Mab 67” antibody as the sole means of identifying the claimed antibody and hybridoma renders the claim indefinite because "VX15/2503, D2517, D2585, and Mab 67" and “VX15/2503, D2517, or Mab 67”is merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designations to define completely distinct hybridomas or cell lines.    

8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


9.  Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that the hybridomas that produce the VX15/2503, D2517, D2585, and Mab 67 are required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809.

If the deposits have been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the hybridoma has been deposited under the Budapest Treaty and that the hybridoma will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer.  See 37 CFR 1.806.  If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth in 37 CFR 1.801-1.809, have been met.

If the deposits were made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma described in the specification as filed are the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.


10.  Claims 1-7 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim 1 encompasses a genus of  “binding molecule which specifically binds to semaphorin-4D (SEMA4D)”.

Claim 2 encompasses a genus of “binding molecule competitively inhibits a reference monoclonal antibody”.

Claim 3 encompasses a genus of binding molecules inhibits SEMAD4D interaction with its receptor or a portion of tis receptor.

Claim 5 encompasses a genus of binding molecules inhibit SEMA4D receptor-mediated signal transduction. 

Claim 6 encompasses a genus of binding molecules specifically binds to the same SEMA4D as a reference monoclonal antibody . . .. 

Claim 7 encompasses a genus of antibodies which specifically bind to SEMA4D.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of specifically bins to SEMA4D and alleviate symptoms of Rett syndrome.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0035] defines the “binding molecule” or “antigen binding molecule” to refer in its broadest sense to a molecule that specifically binds an antigenic determinant. In one embodiment, the binding molecule specifically binds to SEMA4D, e.g., to a transmembrane SEMA4D polypeptide of about 150 kDa or a soluble SEMA4D polypeptide of about 120 kDa (commonly referred to as sSEMA4D).  

The specification discloses that antibodies that bind SEMA4D have been described in the art. See, for example, U.S. Pat. No. 8,496,938, US Publ. Nos. 2008/0219971 A1, US 2010/0285036 A1, and US 2006/0233793 A1, International Patent Applications WO 93/14125, WO 2008/100995, and WO 2010/129917, and Herold et al., Int. Immunol. 7(1): 1-8 (1995), each of which is herein incorporated in its entirety by reference [0082].

Anti-SEMA4D antibodies having these properties can be used in the methods provided herein. Antibodies that can be used include, but are not limited to MAbs VX15/2503, 67, and 76 and antigen-binding fragments, variants, or derivatives thereof which are fully described in US 2010/0285036 A1 [0083].

The specification discloses that additional antibodies which can be used in the methods provided herein include the BD16 and BB18 antibodies described in US 2006/0233793 A1 as well as antigen-binding fragments, variants, or derivatives thereof; or any of MAb 301, MAb 1893, MAb 657, MAb 1807, MAb 1656, MAb 1808, Mab 59, MAb 2191, MAb 2274, MAb 2275, MAb 2276, MAb 2277, MAb 2278, MAb 2279, MAb 2280, MAb 2281, MAb 2282, MAb 2283, MAb 2284, and MAb 2285, as well as any fragments, variants or derivatives thereof as described in US 2008/0219971 A1. In certain embodiments an anti-SEMA4D antibody for use in the methods provided herein binds human, murine, or both human and murine SEMA4D. Also useful are antibodies which bind to the same epitope as any of the aforementioned antibodies and/or antibodies which competitively inhibit any of the aforementioned antibodies [0084].

The specification discloses that an anti-SEMA4D antibody or antigen-binding fragment, variant, or derivative thereof useful in the methods provided herein has an amino acid sequence that has at least about 80%, about 85%, about 88%, about 89%, about 90%, about 91%, about 92%, about 93%, about 94%, or about 95% sequence identity to the amino acid sequence for a reference anti-SEMA4D antibody molecule, for example those described above. In a further embodiment, the binding molecule shares at least about 96%, about 97%, about 98%, about 99%, or 100% sequence identity to a reference antibody [0084].

The claim 1 encompasses a genus of binding molecules which specifically bind to SEMA4D. While the specification describes the amino acid sequence of human and mouse SEMA45 (SEQ ID NO:1-2), the specification does not describe any correlation between the sequence and the structure of any molecule that that binds to SEMA4D, inhibit SEMA4D interaction with its receptor or a portion of its receptor including Plexin-B1, Plexin-B2 and CD72, inhibit SEMA4D receptor-mediated signal transduction and alleviate symptoms of Rett syndrome. 

There is no information regarding what structural features would likely be associated with such the binding molecules specifically bind to SEMA4D.  Thus, the specification does not disclose a correlation between a binding molecule for inhibiting SEMA4D interaction with its receptors and inhibiting SEMA4D  receptor-mediated signal transduction and the structure of a putative binding molecule. 

The level of skill and knowledge in the art is that there are no known binding molecules that inhibit SEMA4D interaction with its receptors or inhibits SEMA4D receptor-mediated signal transduction in the symptoms alleviation of Rett syndrome and no known correlation between any structural component and the ability to inhibit SEMA4D interaction with its receptors or inhibits SEMA4D receptor-mediated signal transduction in the symptoms alleviation of Rett syndrome.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any binding molecule required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a binding molecule that inhibits SEMA4D interaction with its receptors or inhibits SEMA4D receptor-mediated signal transduction in the symptoms alleviation of Rett syndrome because a binding molecule possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of binding molecules having the claimed function, defined by amino acid sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Claim 2 encompasses a genus of “binding molecule competitively inhibits a reference monoclonal antibody”.  Claim 6 encompasses a genus of binding molecules specifically binds to the same SEMA4D as a reference monoclonal antibody . . ..  While the amino acid sequence of SEMA4D was known, immunizing an animal with SEMA4D will generate antibodies directed to a number of different epitopes within the amino acid residues 861 amino acid and not necessarily to the same epitope which is bound by the claimed antibody VX15/2503, D2517, D2585 and Mab 67.  The knowledge of the amino acid sequence of SEMA4D, by itself, did not put Applicants in possession of antibodies that compete for binding with referenced anti-SEMA4D antibodies.

While the specification describes humanized and chimeric forms of SEMA4D antibody which would compete with VX15/2503, D2517, D2585 and Mab 67 for binding to SEMA4D. However, these antibodies are not representative of the claimed genus because they contain the same CDRs as the VX15/2503, D2517, D2585 and Mab 67 antibodies.  Moreover, the CDR mutants of these antibodies would recognized the same antigen determinant of VX15/2503, D2517, D2585 and Mab 67 antibodies.   For example, WO 2010/129917 (IDS #4), US 20100285036  (IDS #1) teaches the anti-CD100/SEMA4D monoclonal antibodies such as  MAb 67 demonstrated the ability to block CD100 activity in vitro, and, reduce the severity of clinical signs of experimental allergic encephalomyelitis (EAE), collagen-induced arthritis (CIA), and cancer in mouse models. MAb 2503 is a humanized version of MAb 67 which has demonstrated improved affinity to human and murine CD100 and similar CD100 blocking activity as MAb 67 (table 1).  Also these antibodies are identical to the claimed antibodies and do not provide additional species that are representative claimed genus. 

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."

In finding that the specification at issue did not provide written description support for the claimed antibodies, the Centocor court recognized that the written description does not require examples or an actual reduction to practice, but clarified that "it does demand ... that one of skill in the art can 'visualize or recognize' the claimed antibodies based on the specification's disclosure." Id. at 1353. "In other words the specification must demonstrate constructive possession." Id; see also, AbbVie Deutschland GmbH & Co., KG., v. Janssen Biotech, Inc., 759 F.3d 1285, 1301 (Fed. Cir. 2014) (reiterating requirement for structure-function correlation in functionally defined claims and finding that the patents at issue do not meet the written description requirement because they "do not describe any common structural features of the claimed antibodies.").

Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody in its competitive inhibition of another antibody (here, the monoclonal antibodies VX15/2503, D2517, D2585 and Mab 67, in Centocor, mouse A2 antibody) and in the description of a known antigen (here SEMA4D, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.


Claim 7 encompasses a genus of antibodies which specifically bind to SEMA4D. It is noted that  human/mouse SEMA4D is 862/861 amino acid long (see SEQ ID NOs: 1 and 2).  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of SEMA4D are capable of alleviate symptoms of Ret syndrome, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.
Artisans are well aware that knowledge of a given antigen (for instance SEMA4D) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the SEMA4D in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-SEMA4D antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-SEMA4D antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of SEMA4D as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-SEMA4D antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-SEMA4D antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

While the specification at [0082]-[0084] refers to known antibodies a representative of the claimed genus:

Reference				antibodies				
Claimed			VX15/2503, D2517, D2582, Mab 67

Pat. 8,496,938, 		humanized MAb 2503 (VX15/2503), 67, 76

US2008/0219971  	MAb 67, MAb 76, MAb 59, humanized/optimized BD16,  BB18

US 2010/0285036  	 	MAb 67,  76, 2503

US 2006/0233793		BB18, BD16

WO 93/14125			BB18,  BD 16

WO 2008/100995 		MAb 67,  76 , 59, humanized BD16, BB18

WO 2010/129917		Mab 2503, 67, or 76

Herold et al., 			BD16 and BB18

WO2018/204895  teaches that  D2517 was generated using libraries of human antibody [0245] and D2585 is a chimeric version of D2517 [0255].

In essence the specification teaches to species of antibody because both VX15/2503 is derived from Mab 67 and D2582 is derived from D2517.

The different monoclonal antibodies discloses in the `971 publication are derived from BD16 and BB18 as humanized/optimized BD16 and  BB18.  The `971 publication teaches that an antibody cross-blocking ELISA demonstrated that MAb 59 and MAb 76 recognize an overlapping epitope on CD100. MAb 67 recognizes a distinct epitope. MAbs 59, 76 and 67 recognize an epitope that is distinct from that recognized by BD16 and its humanized variants (ex. MAb 1808 and 2282). Based on the results from the in vitro and in vivo assays, MAb 76 was selected for further functional testing in animal disease models [0379].

Fisher et al (mAbs 8:1, 150--162; January 2016) teaches that the use of the mAb 67-2 CDRs to generate VX15/2503 (abstract).  Fisher et al teach that the epitope mapping of VX15/2503 reveals that the epitope is a non-linear, single discontinuous conformational epitope on SEMA4D (see page 155, under epitope mapping and Fig. 5). Fisher et al teaches that SEMA4D is a multifunctional target involved in a variety of physiological systems (see page 157, 1st ¶ under Discussion; page ). 

Elhabazi et al (JBC, 272, 38(19), 23515-23520, 1997) reported different behavior of BD16 and BB18 CD100 mAbs at a biochemical level,  teaches that mAbs BB18 and BD16 had distinct effects depending on the activating system used to trigger T cell activation, but both clearly had an agonistic effect (see page 23515, right col., 1st ¶).  Elhabazi et al teach that only BB18 retained the kinase activity as compared with hBD16 or a control antibody (page 23518, left col., 1st ¶).

20060233793 A1  [0013] Both antibodies, which are Ig A, recognize the human form of the CD100 semaphorin, via conformational epitopes. Whereas BB18 induces internalization of CD100, BD16 promotes its release. Whereas BB18 maintains CD100 in association with kinases, BD16 dissociates these complexes. BD16 is co-mitogenic with CD2 and CD3, while BB18 is co-mitogenic with PMA (phorbol ester). In spite of these different characteristics and properties, both the BD16 and BB18 antibodies are useful as blocking antibodies. 

The `US 20080219971 teaches groups of mice that had been injected with the anti-CD100 monoclonal antibodies 59 and 76 exhibit equivalent results, with approximately a 60% reduction in OVA-specific IgG levels. MAb 67 did not significantly inhibit ovalbumin specific antibody responses [0378].  Further, the `971 publication teach that MAb 59 and MAb 76 recognize an overlapping epitope on CD100. MAb 67 recognizes a distinct epitope. MAbs 59, 76 and 67 recognize an epitope that is distinct from that recognized by BD16 and its humanized variants (ex. MAb 1808 and 2282). Based on the results from the in vitro and in vivo assays, MAb 76 was selected for further functional testing in animal disease models [0379].

The prior art teaches different antibodies that binds distinct epitope on the SEMA4D and having different functional and therapeutic effect.  The specification fails show that all the prior art antibodies would have the function of alleviate symptoms of Rett syndrome.  None of the referenced antibody are shown to inhibit SEMA4D interaction with Plexin-B2 or CD72. 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

11. Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
12.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

 
 i.  Frias et al. Molecular pathway underlying bouton stabilization by Semaphorin4D during inhibitory synapse formation.  bioRxiv 100271; doi: https://doi.org/10.1101/100271.



13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 25, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644